PER CURIAM.
Affirmed.
*130The Real Estate Commissioner by a “Notice of Hearing” set a hearing and thereby charged petitioner, a real estate broker, with violating OAR 10-010 (2) by placement of a newspaper ad as follows:
“CORNER lot. Might make duplex. $4,500. Broker 581-1965.”
Oregon Administrative Rules, ch 863, § 10-010 (2) provides:
“All advertising must be under the direct supervision and in the name of the employer-broker on all display signs as well as other types of advertising and the name of the broker must be prominently displayed and the name of the salesman must not be featured. Every salesman is prohibited from advertising under his own name.”
At the hearing petitioner admitted placing the ad. Additional blind ads placed by the petitioner, not mentioned in the Notice of Hearing, were admitted into evidence -over the objections of the petitioner. The Real Estate Commissioner, subsequent to the hearing, entered an order suspending petitioner’s real estate broker’s license for 60 days. Petitioner’s sole assignment of error is that the evidence admitted at the hearing, specifically evidence of the blind ads other than the one set forth in the notice, was not confined to the point ¡of issue presented by the notice. This assignment of error has no merit. The additional blind ads were admissible to show that the placement of the ad described in the notice was deliberate rather than inadvertent.
Affirmed.